UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 19-3010
                                    _______________

                         EZAKI GLICO KABUSHIKI KAISHA,
                        a Japanese Corporation d/b/a Ezaki Glico;

                              EZAKI GLICO USA CORP.,
                               a California Corporation,
                                                       Appellants
                                           v.

                    LOTTE INTERNATIONAL AMERICA CORP.;
                       LOTTE CONFECTIONARY CO. LTD.
                               _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 2:15-cv-05477)
                      District Judge: Honorable Madeline C. Arleo
                                    _______________

                                   Argued: July 9, 2020

                Before: McKEE, BIBAS, and FUENTES, Circuit Judges
                                _______________

                                        ORDER
                                    _______________

   The panel has revised the opinion issued on January 27, 2021 and deleted a sentence

and citation from the conclusion that appeared at page 20. The Clerk is directed to file the

amended opinion. The judgment remains the same.


                                                 By the Court,

                                                 s/ Stephanos Bibas
                                                 Circuit Judge
Dated: March 10, 2021